Citation Nr: 0015663	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
gastrectomy-gastrojejunostomy residuals, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This appeal arose from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative 
gastrectomy-gastrojejunostomy residuals are manifested by 
complaints of stomach pain, nausea and occasional vomiting.

2.  The veteran's service-connected postoperative 
gastrectomy-gastrojejunostomy residuals does not prevent him 
from securing and following some type of gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the service-connected postoperative gastrectomy-
gastrojejunostomy residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 7308 (1999).

2.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).



I.  Increased evaluation for service-
connected postoperative gastrectomy-
gastrojejunostomy residuals


Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has been service-connected for postoperative 
gastrectomy-gastrojejunostomy residuals since 1952.  He was 
treated by VA on an outpatient basis between November 1997 
and June 1998.  He was seen on November 14, 1997 for 
complaints of nausea, vomiting and diarrhea.  A biopsy of the 
duodenum performed on November 21, 1997 showed chronic 
inflammation with mild activity.  He continued to be treated 
for nausea and episodes of vomiting throughout the first half 
of 1998.  On June 15, 1998, he noted that he still had some 
nausea but that overall he was doing well.

The veteran was afforded a VA general medical examination on 
November 2, 1998.  He denied having heartburn and vomiting 
since being placed on medications.  His weight was stable and 
his appetite was good.  The diagnoses were status post 
subtotal gastrectomy and vagotomy; gastritis; duodenitis; and 
B-12 deficiency, post-gastrectomy.  An addendum was made to 
this examination by a stomach examiner.  It was noted that he 
had occasional vomiting, but he denied hematemesis and 
melena.  There was no evidence of circulatory disturbances, 
diarrhea or constipation.  He had had episodes of nausea and 
vomiting after meals, but had had none since being placed on 
medication.  He had superficial ulcerations of the gastric 
and duodenal mucosa.  There was no weight loss, although he 
did have evidence of anemia.  The diagnoses were status post 
resection of the stomach and vagotomy; gastritis; and 
duodenitis with several ulcerations.

According to the applicable criteria, a 40 percent evaluation 
is warranted for moderate postgastrectomy syndromes, 
manifested by less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 60 percent evaluation 
requires severe postgastrectomy syndromes, associated with 
nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia.  38 C.F.R. Part 4, Code 7308 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 40 percent for the service-
connected postoperative gastrectomy-gastrojejunostomy 
residuals is not warranted.  According to the VA examination 
performed in November 1998, there is no objective evidence of 
sweating, circulatory disturbances after meals, diarrhea, 
hypoglycemic symptoms or weight loss.  While he has some 
nausea and evidence of anemia, it is found that, given the 
absence of the other symptoms noted above, the 40 percent 
evaluation is adequate to compensate him for his current 
symptomatology.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 40 percent for the service-connected postoperative 
gastrectomy-gastrojejunostomy residuals.


II.  Entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

The veteran is currently service-connected for postoperative 
gastrectomy-gastrojejunostomy residuals, evaluated as 40 
percent disabling and malaria, which has been assigned a 
noncompensable evaluation.  His combined disability 
evaluation is 40 percent.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1999).  He does have at least one disability rated 
as 40 percent disabling; however, he does not have a combined 
evaluation of 70 percent or more.  Therefore, he is not 
entitled to a total disability rating for compensation based 
on individual unemployability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.



ORDER

An evaluation in excess of 40 percent for the service-
connected postoperative gastrectomy-gastrojejunostomy 
residuals is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

